internal_revenue_service number release date index number ------------------------------------ ------------------------------------------------------------ ------------------------ ---------------------------------------- -------------------------------------------- in re ---------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-150872-08 date date legend fund state exchange date date month month z ----------------------------- ------------------------------------------ ------------ ------------------------------------ ------------------- -------------------------- ---------------------- ------------------ ------------------ dear --------------- this ruling responds to a letter dated date and supplemental correspondence dated date date and date submitted by your authorized representative on behalf of fund fund requests that the internal_revenue_service rule that any and all cash and shares of fund's common_stock distributed by fund as part of the dividend as described in this letter shall be treated as a distribution_of_property with respect to its common_stock to which sec_301 of internal_revenue_code_of_1986 as amended the code applies and the amount of the dividend of shares of fund's common_stock received by any shareholder electing to receive such shares will be considered to equal the amount of plr-150872-08 money which could have been received instead had the shareholder elected cash without regard to the cash limit pursuant to sec_1_305-1 of the income_tax regulations the regulations facts fund is organized as a state corporation and is registered under the investment_company act of u s c 80a-1 et seq as amended the act as a closed-end management investment_company fund has elected to qualify as a regulated_investment_company ric under sec_851 of the code fund has one class of common_stock outstanding the common_stock which is publicly traded and listed on the exchange as a ric fund regularly distributes its earnings_and_profits as required under sec_852 of the code in order to meet the requirements under sec_852 and to avoid incurring an excise_tax under sec_4982 fund intends to declare a dividend in the total amount of approximately dollar_figurez with respect to its taxable_year ended date the dividend the dividend will be declared on or before date to shareholders of record as of a day in month and paid on a day in month the payment_date each shareholder entitled to receive the dividend will be permitted to designate by a specified date the shareholder election date whether it desires to receive its distribution in the form of a cash the cash_option or b common_stock the stock_option if any shareholder does not make a valid election by the shareholder election date the shareholder will receive the dividend entirely in common_stock pursuant to the stock_option the default election generally fund will pay cash in lieu of any fractional shares fund will issue fractional shares to direct shareholders those who own their shares directly with fund and not through an intermediary who participate in fund's dividend_reinvestment_plan all other fund shareholders will receive cash in lieu of fractional shares there are no provisions in fund's charter that would limit share ownership of common_stock received as part of the dividend fund expects that common_stock issued as part of the dividend will be of equivalent value to the amount of cash which would have been distributed instead had the shareholder elected the cash_option without regard to the cash limit as defined below the number of shares of common_stock to be issued as part of the dividend will be calculated in accordance with a formula that is based on the fair_market_value of fund’s shares of common_stock as of a date the valuation_date that will be as close as reasonably practicable to the payment_date the formula referred to in the preceding sentence will incorporate an adjustment that reflects the decrease in the stock's price which will result from a delayed ex-dividend_date plr-150872-08 pursuant to the terms of the dividend the total amount of cash distributed excluding cash paid in lieu of fractional shares of common_stock will be limited to of the total dividend such amount the cash limit any remaining unpaid balance of the dividend in excess of cash equal to the cash limit will be paid in shares of common_stock if the total number of shares of common_stock electing for the cash_option cash election shares would result in the payment of cash in an aggregate amount that is less than or equal to the cash limit then all holders of cash election shares will receive cash on all such shares if the number of cash election shares would result in the payment of cash in an aggregate amount that is greater than the cash limit then each shareholder electing the cash_option will receive the following on its cash election shares a cash on each shareholder's cash election shares equal to the proportion that such shareholder's cash election shares bear to the total cash election shares of all shareholders multiplied by an amount equal to the cash limit plus b shares of common_stock on each shareholder's remaining cash election shares if the number of cash election shares would result in the payment of cash in an aggregate amount that is greater than the cash limit a shareholder electing the cash_option will instead receive a pro_rata amount of cash but in no case less than of its share of the dividend in cash law and analysis sec_852 of the code provides in part that the provisions of part i of subchapter_m of chapter except sec_852 shall not apply to a ric for a tax_year unless the deduction for dividends_paid during the taxable_year as defined in sec_561 but determined without regard to capital_gains dividends equals or exceed sec_90 percent of its investment_company_taxable_income sec_852 of the code provides that in determining investment_company_taxable_income the taxable_income of the ric shall be adjusted by among other things the deduction for dividends_paid during the year as defined in sec_561 computed without regard to capital_gain dividends and exempt-interest dividends sec_561 of the code provides in part that the deduction for dividends_paid shall be the sum of the dividends_paid during the taxable_year and the consent dividends for the taxable_year determined under sec_565 sec_562 of the code provides that the term dividend shall except as otherwise provided in that section include only dividends described in sec_316 sec_301 of the code generally provides that a distribution_of_property made to a shareholder shall be treated in the manner provided in sec_301 sec_301 provides that in the case of a distribution to which sec_301 applies that portion of the distribution that is a dividend as defined in sec_316 shall plr-150872-08 be included in gross_income the term dividend is defined in sec_316 as any distribution_of_property made by a corporation to its shareholders out of current or accumulated_earnings_and_profits sec_305 of the code provides that except as otherwise provided in sec_305 gross_income does not include the amount of any distribution of the stock of a corporation made by such corporation to its shareholders with respect to its stock sec_305 provides that sec_305 shall not apply to a distribution by a corporation of its stock and the distribution shall be treated as a distribution_of_property to which sec_301 applies if the distribution is at the election of any of the shareholders whether exercised before or after the declaration thereof payable either in its stock or in property sec_305 provides that sec_305 shall not apply to a distribution by a corporation of its stock and the distribution shall be treated as a distribution_of_property to which sec_301 applies if the distribution or a series of distributions of which such distribution is one has the result of the receipt of property by some shareholders and an increase in the proportionate interests of other shareholders in the assets or earnings_and_profits of the corporation sec_1_305-2 of the regulations generally provides that under sec_305 if any shareholder has the right to an election or option with respect to whether a distribution shall be made either in money or any other_property or in stock or rights to acquire stock of the distributing_corporation then with respect to all shareholders the distribution of stock or rights to acquire stock is treated as a distribution_of_property to which sec_301 applies conclusion based solely on the information provided and the representations made we rule as follows any and all of the cash and stock distributed in the dividend by fund shall be treated as a distribution_of_property with respect to its stock to which sec_301 applies we further rule that the amount of the distribution of the stock received by any shareholder electing to receive stock will be considered to equal the amount of the money that could have been received instead under sec_1_305-1 of the regulations caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether fund qualifies as a ric under subchapter_m of the code plr-150872-08 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representative sincerely susan thompson baker susan thompson baker assistant to the branch chief branch office of associate chief_counsel financial institutions and products
